PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/729,795
Filing Date: 30 Dec 2019
Appellant(s): ATI TECHNOLOGIES ULC



__________________
Toussaint L. Myricks
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 05/05/2022.

Every ground of rejection set forth in the Office action dated 09/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument: Appellant argues that claim 1 does not recite that a system includes a display monitor. Claim 8 affirmatively recites the display monitor as part of the claimed system. Therefore, claim 8 further limits the claimed subject matter of claim 1. Accordingly, claim 8 complies with 35 U.S.C § 112(d).
Response to the argument: Claim 1 recites a system comprising a display electro-optical transfer function (EOTF) characteristic module configured to provide a graphical user interface (GUI) for display to a user via a display monitor. The system further comprises a display controller couplable to the display monitor to perform a color conversion and to provide codewords for transmission to the display monitor. Therefore, the system of claim 1 has already included the display monitor.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NGUYEN H TRUONG/Examiner, Art Unit 2691                                                                                                                                                                                                        
Conferees:
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691     
                                                                                                                                                                                                   /AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.